TATE, Justice,
concurring.
I concur in the affirmance of the conviction.
However, with regard to the assignment of terror urging that perjured testimony was used by the state to secure the conviction, it may be appropriate to note that this contention was not presented to the trial court by a motion or a new trial. The motion may, however, still be filed in the trial court within a year of the verdict, see La.C.Cr.P. art. 853. Only after the trial court’s ruling on such motion will the issue be presented for review by this court.